Exhibit 10.1

Short-Term Incentive Plan of John H. Heyman

2011 STI Goals

 

Name: John Heyman    Job Title: CEO Effective Dates of Plan: 1/1/11 – 12/31/11
   Business Unit: Entire company STI Potential: 100% of Base Salary    Manager:
Board of Directors

Goals:

 

Goal Description

  Weight     Payout
Timing     

Budget

(show qtrly if
applicable)

  

Target

(show qtrly if
applicable)

  Comments

Company Adjusted Operating Income – 67% paid at Budget &

33% paid linearly between

Budget & Target

    100 %      Annual       Q1 = N/A    Q1 = N/A          Q2 = N/A    Q2 = N/A  
       Q3 = N/A    Q3 = N/A          Q4 = N/A    Q4 = N/A         
Annual = [xxxxxx]*    Annual = [xxxxxx]*  

 

 

* Filed under an application for confidential treatment.